IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 96 EAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
JALIL COOPER,                                :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of August, 2020, the Petition for Allowance of Appeal is

DENIED, and the Application for Leave to Amend is granted.